Citation Nr: 0411357	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  03-00 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for hearing loss.

2.  Entitlement to a disability rating in excess of 10 percent for 
tinnitus, on appeal from the initial grant of service connection.

3.  Entitlement to service connection for sexual dysfunction.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to January 1969.

This appeal comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Pittsburgh, Pennsylvania, Regional 
Office (RO) of the United States Department of Veterans' Affairs 
(VA).  

In September 1969, the RO denied entitlement to service connection 
for "deafness."  The claims folder does not contain any indication 
that the veteran was furnished with notice of that decision.  
However, his testimony at the October 2003 hearing indicates that 
the veteran was notified of the decision, and he has not asserted 
that he failed to receive notice.  

In a June 2002 decision the RO reopened the claim for service 
connection for hearing loss and then denied the claim.  Where the 
claims in question have been finally rejected at the regional 
office level and not appealed, the statutes make clear that the 
Board has a jurisdictional responsibility to consider whether it 
was proper for a claim to be reopened, regardless of whether the 
previous action denying the claim was appealed to the Board.  
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  
Accordingly, the Board must make its own determination as to 
whether new and material evidence has been received.

In a June 2003 rating decision, the RO granted service connection 
for tinnitus, and assigned an initial disability rating of 10 
percent.

The veteran has filed a notice of disagreement (NOD) with a June 
2003 rating decision denying service connection for sexual 
dysfunction.  The claims file does not indicate that the RO has 
issued a statement of the case (SOC) in response to that NOD.  
This issue must be remanded to the RO for the issuance of such a 
SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

The veteran had a hearing in October 2003 before the undersigned 
Veterans Law Judge.  At that time, the veteran asserted that there 
was clear and unmistakable error in the September 1969 rating 
decision, in which the RO denied service connection for hearing 
loss.  This issue is inextricably intertwined with the question of 
whether new and material evidence has been submitted to reopen the 
claim for service connection, and with the underlying claim for 
service connection.  Under the provisions of 38 U.S.C.A. § 5107 
(West 1991) the VA has a duty to assist veterans with their claims 
when those claims are well grounded.  The United States Court of 
Veterans Appeals (the Court) has held that a part of that duty 
includes development of all issues that are reasonably raised from 
a liberal reading of the entire record, especially where those 
issues are inextricably intertwined with the issues on appeal.  
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more 
issues are inextricably intertwined if a decision on one could 
have significant impact on the other).

The veteran's claims are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act (VCAA) was enacted on November 
9, 2000. The VCAA modified the Secretary's duties to notify and 
assist claimants.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002).  The VCAA requires VA to inform a claimant (1) 
of the information and evidence not of record that is necessary to 
substantiate the claim, (2) of the information and evidence that 
VA will seek to provide, and (3) of the information and evidence 
that the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The United States Court of Appeals for Veterans Claims (Court) has 
held that the notice requirements of 38 U.S.C.A. § 5103(a) are not 
met unless VA can point to a specific document in the record that 
provided that notice.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

With respect to the veteran's claims for service connection for 
hearing loss and a higher initial rating for tinnitus, VA has not 
sent the veteran notice of the evidence that VA will seek to 
provide, and the evidence that the veteran is expected to provide.  
Therefore, a remand is necessary to provide the required notice.

The VA General Counsel has held that only a single 10 percent 
disability rating may be assigned for tinnitus, regardless of 
whether the tinnitus is perceived as unilateral, bilateral, or in 
the head.  VAOPGCPREC 2-2003.  In light of that precedent, the VA 
General Counsel has also concluded that VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim for separate ratings for service-connected 
tinnitus in each ear.  VAOPGCPREC 2-2004.  

Despite the recent General Counsel precedents regarding tinnitus 
claims, VA's duties to notify and assist a claimant must be 
fulfilled in the case of the veteran's tinnitus rating claim.  In 
his October 2003 hearing, the veteran asserted that his tinnitus 
has interfered with the performance of his work duties.  
Therefore, consideration of the veteran's tinnitus rating claim 
must include consideration of whether the evidence warrants 
referral of the case to the VA Chief Benefits Director or the 
Director of the VA Compensation and Pension Service, for 
assignment of an extraschedular evaluation commensurate with the 
average earning capacity impairment, in accordance with 38 C.F.R. 
§ 3.321(b)(1) (2003).

Accordingly, this case is REMANDED for the following:

1.  The RO should provide the veteran with a VCAA notice letter 
with regard to the issues on appeal in accordance with 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  The veteran is specifically 
invited to submit evidence, such as employment records, statements 
from employers, etc., showing that tinnitus has caused marked 
interference with employment.

2.  The RO should adjudicate the veteran's claim of CUE in the 
September 1969 rating decision that denied service connection for 
"deafness."  The Board will further consider this issue only if 
the veteran perfects an appeal by submitting a notice of 
disagreement in response to an adverse decision, and after a 
statement of the case, submits a timely substantive appeal.

3.  The RO should issue a statement of the case with regard to the 
veteran's claim for service connection for sexual dysfunction.  
The Board will further consider this issue only if the veteran 
perfects an appeal by submitting a timely substantive appeal in 
response to the statement of the case.

Thereafter, the case should be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran has the right to submit additional evidence and 
arguments on the matters that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



